REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Allowable Subject Matter	2
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is responsive to applicant’s claim set received on 7/2/20.  Claims 1-25 are currently pending.


Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 24, 25, the primary reason for the allowance of the claims is the inclusion of the limitations, “a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of skin of a respective individual after removing hair; b. training, by the one or more processors with the pixel data of the plurality of training images, a skin redness model comprising a skin redness scale and operable to output, 10across a range of the skin redness scale, skin redness values associated with a degree of skin redness ranging from least red to most red; c. receiving, at the one or more processors, at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the user's skin after hair is removed from the at least a portion of the user's 15skin; d. analyzing, by the skin redness model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific skin redness value of the user's skin; e. generating, by the one or more processors based on the user-specific skin redness 20value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data of the at least a portion of the user's skin; and f. rendering, on a display screen of a user computing device, the at least one user- specific electronic recommendation”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Dumitrescu et al (US 2019/0239752 A1) is cited to teach hyperspectral imaging system.
	Ferren et al (US 2008/0091187 A1) is cited to teach hair treatment system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666